991 A.2d 881 (2010)
Robert E. RUFFIN, Petitioner
v.
Natasha L. LOWE, Supervisor of Post-Trial Unit Criminal Division of Philadelphia County Criminal Justice Center; & D. Webster Keogh, Administrative Judge of Criminal Trial Division, Respondents.
No. 170 EM 2009.
Supreme Court of Pennsylvania.
March 30, 2010.

ORDER
PER CURIAM.
AND NOW, this 30th day of March, 2010, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.